NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               DESIREE M. BROWN,
                    Petitioner

                           v.

    OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent
            ______________________

                      2015-3008
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0843-14-0470-I-1.
                ______________________

                Decided: April 9, 2015
                ______________________

   DESIREE M. BROWN, Sacramento, CA, pro se.

    ERIN MURDOCK-PARK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., PATRICIA M.
MCCARTHY.
                ______________________
2                                             BROWN   v. OPM



        Before PROST, Chief Judge, LOURIE, Circuit Judge,
                and GILSTRAP, District Judge.*
PER CURIAM.
     Desiree M. Brown (“Brown”) appeals from the decision
of the Merit Systems Protection Board (the “Board”)
affirming the Office of Personnel Management (“OPM”)’s
denial of her application for a retirement annuity. See
Brown v. Office of Pers. Mgmt., No. SF-0843-14-0470-I-1
(M.S.P.B. Aug. 4, 2014) (“Decision”). Because the Board
did not err in affirming OPM’s action, we affirm.
                        BACKGROUND
    Brown worked for multiple federal agencies at various
times from 1982 to 2010. Id. at 2. Following her various
resignations, terminations, or removals, Brown requested
and received refunds of her retirement deductions. Id. at
2–4. After her latest removal in 2010, she requested a
refund for the most recent employment period. Once she
received the refunded deductions, she filed an application
for immediate retirement, which included an annuity
election, under the Federal Employees’ Retirement Sys-
tem (“FERS”). Id. at 4.
    In 2011, OPM sent a letter to Brown stating that she
was not eligible for a retirement annuity under FERS and
that she had withdrawn all of her deductions from the
fund. Id.; Resp’t’s App. 120. She requested reconsidera-
tion of her application, but due to various delays, OPM
did not issue a reconsideration decision until 2014. See
Decision at 4; Resp’t’s App. 116–119. The reconsideration
decision, affirming the original denial, described Brown’s
various periods of employment and the corresponding



    *    Honorable Rodney Gilstrap, District Judge, Unit-
ed States District Court for the Eastern District of Texas,
sitting by designation.
BROWN   v. OPM                                            3



refunds requested and received, and stated that Brown
was not eligible to receive a retirement annuity because
she received a refund of all of her contributions. Resp’t’s
App. 116–119. Brown appealed from OPM’s reconsidera-
tion decision to the Board.
    A telephonic hearing was held by the Administrative
Judge (“AJ”), but OPM did not participate. Decision at 4.
After the hearing, Brown filed supplemental documents
concerning an allegedly erroneous refund, and OPM did
not respond. Id. at 5.
    The AJ then issued an initial decision affirming
OPM’s action. The AJ found that Brown had applied for
and received refunds of the retirement deductions which
had accumulated during her various periods of employ-
ment. Because Brown had withdrawn all of her contribu-
tions to the system, the AJ determined that she was not
eligible for a retirement annuity. As a result, the AJ
concluded that OPM did not err in denying Brown’s
application for an immediate retirement annuity. Id. at 6.
    The AJ rejected Brown’s claim of entitlement to an
annuity based on her employing agencies’ contributions to
the retirement system, citing a precedential Board opin-
ion that had considered the same argument and denied
that appellant’s claim. Id. at 7. The AJ further found
that Brown was ineligible to redeposit the withdrawn
contributions to be allowed credit for her previous service.
    The AJ also considered Brown’s argument that OPM
had erroneously issued a certain refund to her and that
the agency’s error should not preclude her from receiving
a deferred annuity. However, the AJ examined the full
record and found no error in the issuance of the refund.
Id. at 8–10. The AJ further evaluated the alleged proce-
dural errors made by OPM in processing her application
and reconsideration. Despite the “extended delays” and
“confusion” in the processing of the reconsideration re-
quest, the AJ found no error in OPM’s original decision to
4                                              BROWN   v. OPM



deny Brown’s application, and thus those issues did not
constitute harmful error justifying reversal of OPM’s
action. Id. at 10–11. Concluding that Brown was not
entitled to an annuity under any retirement system for
federal employees, the AJ also rejected the argument that
the application was incorrectly processed under FERS.
Id. at 11 & n.4. The AJ therefore affirmed OPM’s recon-
sideration decision.
    Brown did not file a petition for review by the full
Board, and the AJ’s decision thus became the final deci-
sion of the Board. Brown timely appealed from the
Board’s decision to this court. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    We must affirm the decision of the Board unless we
find it to be “(1) arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c). The petitioner bears the
burden of proving entitlement to benefits. Cheeseman v.
Office of Pers. Mgmt., 791 F.2d 138, 141 (Fed. Cir. 1986).
    Brown argues that while the AJ noted that Brown’s
retirement record contained incomplete and inaccurate
information, the AJ erroneously allowed it to remain part
of the case file and relied upon it in rendering the deci-
sion. She also asserts that the AJ erred by not sanction-
ing the government under 5 C.F.R. § 1201.43.           In
particular, Brown alleges that OPM failed to defend the
appeal, failed to timely process her retirement and re-
quest for reconsideration applications, and refused to
apply a permanent actuarial reduction. She contends
that these constituted harmful procedural errors that
justify reversal of the Board’s decision.
BROWN   v. OPM                                          5



    The government responds that the AJ did not improp-
erly rely on the incomplete record document, but rather
evaluated the conflict between that individual record and
the Board’s official records and found that the individual
record was deficient. The government also argues that
the imposition of sanctions is discretionary, and Brown
presented no evidence of sanctionable conduct. The
government contends that OPM sufficiently defended the
appeal because all of the requested documents were filed
with its prehearing submission, OPM was not required or
ordered to attend the hearing, and OPM was not instruct-
ed to respond to the posthearing submission. Moreover,
the government argues, Brown has not shown that the
failure to remedy the alleged procedural errors constitut-
ed harmful error.
    We agree with the government that the Board did not
err in affirming OPM’s denial of Brown’s application for
retirement. The AJ relied on the official Board records to
render the initial decision, not on an individual record
that the AJ determined to be incomplete or inaccurate.
Decision at 8–10. The official records support the AJ’s
findings that Brown properly received her refunds and
therefore had withdrawn all of her contributions to the
retirement system.
    We also agree with the government that the Board did
not err in not sanctioning OPM. Although Brown asserts
that OPM failed to defend the appeal, there is no evidence
that OPM refused to submit required filings or even
disregarded orders from the Board. We find that the
Board was acting fully within its discretion in not impos-
ing sanctions.
    We furthermore do not find harmful error in the other
procedural issues. The Board addressed the procedural
errors as alleged and found no basis to determine that the
delays or confusion in processing her application caused
Brown harm, and found that she would not have obtained
6                                            BROWN   v. OPM



a different result even absent these errors. Decision at 11
& n.4. Although there may have been a number of proce-
dural missteps by OPM, Brown has not proven that the
Board’s decision would have been different. We therefore
find no error in the Board’s affirmance of OPM’s denial of
her retirement annuity.
                       CONCLUSION
    We have considered Brown’s remaining arguments
and find them unpersuasive. We conclude that the
Board’s decision was not arbitrary or capricious, was not
contrary to law, and was supported by substantial evi-
dence. Accordingly, the decision of the Board is affirmed.
                      AFFIRMED
                          COSTS
    No costs.